Citation Nr: 1241902	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  11-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of death of the Veteran.

REPRESENTATION

Appellant represented by: Manuel Sanchez, attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  He died in April 2010.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office Pension and Management Center (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's death is due to his service-connected disabilities.  At the time of his death, he was service-connected for bilateral hearing loss, PTSD, tinnitus, basal cell carcinoma and malaria.

The Veteran died on March [redacted], 2010.  The death certificate reflects that he died in emergency room/outpatient treatment, and lists the immediate cause of death as likely pulmonary embolus, with underlying causes of deep vein thrombephlebitis, renal failure, and vascular disease; other significant conditions contributing to death were listed as renal insufficiency; diffuse vascular disease-cardiac, aorta, renal; posttraumatic stress disorder (PTSD) and history of malaria.

VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  The most recent treatment VA medical records for the Veteran are dated in June 2006.  These records reflect treatment by private physicians.  The most recent private medical records are from September 2005.  In addition, the Veteran's death certificate reflects that he died in the emergency room or in outpatient treatment.  However, these records are not part of the claims file.  On remand, these records should be obtained and associated with the Veteran's claims file.

The Veteran's claims file was forwarded to a VA examiner in August 2010 for an opinion to determine whether his death was linked to his service-connected disabilities.  However, this examiner did not have any recent treatment records or the records from his final treatment in March 2010.  As such, after these records are obtained and associated with the record, the Veteran's claims file should be forwarded to the VA examiner who provided the August 2010 opinion, in order for the examiner to include a discussion of any additional relevant evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran since September 2005, including the medical records from his final emergency room/outpatient treatment in March 2010, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  The Veteran's claims file should be provided to the VA examiner who provided the August 2010 opinion, to review the record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities were a primary or contributory cause of his death in March 2010 from pulmonary embolus, with underlying causes of deep vein thrombephlebitis, renal failure, and vascular disease; other significant conditions contributing to death were listed as renal insufficiency; diffuse vascular disease-cardiac, aorta, renal; PTSD and history of malaria.

The examiner should provide a rationale for the opinion.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



